Citation Nr: 0404239	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  00-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
examination by a physician with 
appropriate expertise in order to 
determine the extent and etiology of his 
hepatitis C.  Send the claims file to the 
examiner for review.  

The examiner should note that the 
veteran's service medical records 
(located in two separate mailing 
envelopes in the claims file) show that 
the veteran was treated for complaints of 
stomach pain and vomiting in 1975-76.  
According to records dated in January 
1976, the veteran vomited a yellowish 
bile. The June 1976 separation 
examination is negative for complaints or 
findings of abnormality with respect to 
the veteran's blood or liver. The 
separation examiner noted that the 
veteran had a tattoo on his right 
shoulder, which was not noted on the 
enlistment examination report from two 
years earlier.  It is unclear whether the 
veteran received the tattoo on his right 
shoulder during service.

According to the post-service medical 
evidence of record, the veteran was first 
noted to have a problem in 1994, which 
was later diagnosed as hepatitis C.

Based upon the examination results and 
the claims file review, the examiner 
should provide an opinion as to whether 
it is likely, unlikely, or at least as 
likely as not that the appellant's 
hepatitis C is etiologically related to 
his active service.  In this connection, 
the examiner is requested to comment on 
the significance, if any, of the 
treatment during service for stomach 
problems and the possible tattoo prior to 
separation, including commenting on the 
likelihood that the appellant would have 
been given a blood transfusion in 1975 or 
1976 in view of his history stomach 
trouble during service.  The veteran 
contends that he contracted hepatitis C 
as a result of blood transfusions that he 
received during service resulting from a 
bleeding ulcer/stomach troubles and/or 
from eating bad food.  The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

2.  The RO should then undertake any 
additional development it determines to 
be warranted in this case in light of the 
letter it issued to the veteran in 
September 2001.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim seeking 
service connection for hepatitis C based 
on all evidence received since its most 
recent consideration of this claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




